DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-5 stand objected to for informalities.  The specification and abstract stand objected to.
Applicants amended claims 1-5 to address the informalities.  Applicants provided amendments to the specification and abstract.  Applicants also filed an IDS.  Applicants argue that the application is in condition for allowance.  
Turning first to the abstract: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the abstract is withdrawn.
Specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
IDS: The IDS has been reviewed.  The art cited does not anticipate or render obvious the claims.
Updated searches yielded no new prior art references that anticipate or render obvious the claims or that can be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-5 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Miyamoto, U.S. Pat. Pub. No. 2016/0233395, is the closest prior art reference, and has a range that overlaps the claimed range, see, e.g., Miyamoto specification ¶¶ 11, 12, 14, 15, but applicants’ narrower claimed range has specific properties and advantages over the Miyamoto reference.  For these reasons, claim 1 is allowable over Miyamoto.
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “[a] transparent desiccant for an organic electroluminescent device, the transparent desiccant being a cured organopolysiloxane composition comprising: (A) an alkenyl group-containing organopolysiloxane which includes a linear organopolysiloxane having at least two alkenyl groups per molecule, (B) an organohydrogenpolysiloxane of formula (I) below:
HaRbSiO(4-a-b)/2  (I)
(wherein R is a monovalent hydrocarbon group of 1 to 10 carbon atoms, the subscript "a" is from 0.001 to 1.0 and the subscript "b" is from 0.7 to 2.1), and (C) a hydrosilylation catalyst, wherein the number of moles of silicon-bonded hydrogen atoms Y in component (B) and the number of moles of silicon-bonded alkenyl groups X in component (A) satisfy formula (2) below: 
0.002 mole ≤(Y-X) ≤0.8 mole (2)”.
With regard to claims 2-5: The claims have been found allowable due to their dependency from claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897